Exhibit 10.2


Amtech Systems, Inc.
131 South Clark Drive
Tempe, Arizona 85281


December 28, 2018
Fokko Pentinga
 
 
  
RE:
Separation Agreement dated December 6, 2018, between Amtech Systems, Inc. (the
“Company”) and Fokko Pentinga (the “Separation Agreement”).

Dear Mr. Pentinga:
This letter agreement shall serve to reflect the agreement between you and the
Company to amend the Separation Agreement to provide that your employment with
any subsidiary of the Company in the Netherlands shall terminate effective
December 31, 2018 rather than December 6, 2018, as previously referenced in the
Separation Agreement.
Except as specifically provided above, all other terms set forth in the
Separation Agreement shall remain in full force and effect.
Your signature in the space set forth below shall evidence your agreement to the
foregoing.
Sincerely,
Amtech Systems, Inc.


/s/ Robert T. Hass
Robert T. Hass
Vice President & CFO


ACKNOWLEDGED AND AGREED TO:


_/s/ Fokko Pentinga__________________________________
Fokko Pentinga




284389517.1